Citation Nr: 1749492	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for Crohn's disease, to include as secondary to prostate cancer or under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Arlene G. Simolike, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, his children, and a friend


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1963 to September 1967 with a period of active duty for training (ACDUTRA) from November 1959 to May 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2012, the Board remanded for additional development the matter of whether new and material evidence had been received to reopen a claim for compensation for Crohn's disease under 38 U.S.C.A. § 1151.  In February 2016, the Board reopened the claim and remanded it for additional development and de novo consideration under both 38 U.S.C.A. § 1151 and secondary service connection theories of entitlement.

The issue is characterized as stated on the preceding page to reflect the alternative theories of entitlement to compensation the Veteran has raised.  [The Board observes that establishing benefits under § 1151 results in payment of compensation (as if the disability is service-connected), but not an actual award of service connection itself.]   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the instant claim.  The February 2016 Board remand directed the AOJ to arrange for a VA examination to determine the etiology of the Veteran's Crohn's disease and specifically whether it was secondary to any of his service-connected disabilities, in particular his prostate cancer.  The January 2017 opinion received in response is incomplete.  The examiner opined the Crohn's disease was not caused or aggravated by the prostate cancer or the seed implantation used to treat it, but did not address the service-connected hemorrhoids.  The Veteran reports he has experienced fecal incontinence since his VA surgical excision of hemorrhoids sometime between 1983 and 1986.  [He has most consistently reported the hemorrhoidectomy as having occurred in 1985.  A November 1997 response from the Philadelphia, Pennsylvania VA Medical Center (VAMC) and a February 1998 report of contact note records of such procedure were not available.]  Private treatment records show Crohn's disease was diagnosed in September 1990.  In December 1990, his treating physician noted "any future surgical treatment for hemorrhoids in the face of his underlying Crohn's disease could be fraught with difficulties," suggesting such procedure could aggravate the Crohn's disease.  The physician also opined that the Veteran's reported diarrhea was in part due to Crohn's disease.  On June 1997 VA examination, he reported having diarrhea and incontinence.  Crohn's disease with short bowel syndrome and perianal Crohn's disease, suggesting anal involvement, were diagnosed.  A February 2012 VA gastrointestinal treatment record notes his chronic fecal urgency and incontinence were likely related to the reported 1985 VA hemorrhoidectomy.  Notably, the January 2017 VA examiner attributed diarrhea and frequent episodes of bowel disturbance to Crohn's disease.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand to ensure compliance with the Board's directives is necessary.  

An alternative theory of entitlement to compensation (under 38 U.S.C. § 1151) has also been raised by the record.  VA treatment records show that in 2007 the Veteran received VA surgical treatment for his Crohn's disease, including resection of the small intestine.  The January 2017 VA examiner attributed current diarrhea, constipation, abdominal distension, nausea, vomiting, and weight loss to the VA intestinal surgery.  Thus, the examiner appears to indicate the procedure could have aggravated the Crohn's disease.  The evidence raises critical medical questions that must be addressed with competent medical evidence to allow for an informed appellate review of this issue

In addition, VA treatment records associated with the Veteran's record do not appear to include the entire March 21, 2007 operative report, but only pre-procedure and post-operative notes.  The operative report is evidence pertinent (perhaps critical) to the medical questions raised and must be secured.

The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to secure for the record complete clinical records of any (and all) treatment the Veteran received at the Philadelphia VAMC related to his March 2007 intestinal surgery (to include any full informed consent document and the March 21, 2007 operative report) and to secure for association with the record updated records of all VA treatment the Veteran has received for Crohn's disease and hemorrhoids from June 2017 to the present (to specifically include treatment at the Philadelphia, Pennsylvania VAMC). If any such records are unavailable, the reason must be explained for the record, and the Veteran should be so advised.

2. The AOJ should then arrange for the Veteran's record to be forwarded to a gastroenterologist for review and an advisory medical opinion regarding the etiology of his Crohn's disease.  Based on a review of the record (to specifically include this remand and postservice treatment records), the examiner should respond to the following:

(a) What is the most likely etiology for the Veteran's Crohn's disease?  Specifically, was it either caused or aggravated (the concept of aggravation must be specifically addressed) by his service-connected hemorrhoids or treatment he received for such disability, including a VA hemorrhoidectomy performed between 1983 and 1986?  If Crohn's is found to not have been caused, but to have been aggravated by the service-connected hemorrhoids, please identify the degree of impairment that is due to such aggravation.

(b)	If the response to (a) is no, please opine whether the Veteran's March 2007 VA intestinal surgery aggravated the Crohn's disease.  If so, is the impairment due to such aggravation shown to be a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA in connection with the VA medical and surgical treatment provided to the Veteran in March 2007?  If so, please identify all such pathology and symptoms.  The rationale for the response to this question should discuss the standard of care the Veteran received.  Please comment whether all possible complicating factors found should have been anticipated.  

(c) If the response to (b) is no, please opine further whether or not any additional disability shown following the March 2007 surgery is due to an event not reasonably foreseeable.  

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as deemed appropriate, and comment on the opinions in the matter already in the record (including private physician's December 1990 opinion, the VA treatment provider's February 2012 opinion, and the January 2017 VA examination report).

3. The AOJ should then review the entire record and readjudicate the claim.  If the benefit sought is not granted, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

